THE GENERAL SHIP REPAIR CORPORATION                                                        Phone: 410/752-7620
                 Case
                1449 Key1:20-cv-02503-RDB
                         Highway                      Document 1-2 Filed 08/31/20   Page 1 of 9
                                                                               Fax: 410/752-4650
          Baltimore, Maryland 21230-5191                                                    Email: info@generalshiprepair.com
                       U.S.A.


TO:     TUG MS JANET                              AND OWNERS               DATE:                      July 31, 2019
        c/o T. Parker Host
        150 W. Main Street, Suite 1600                                     PROPOSAL NO.               128-19
        Norfolk, VA 23510
                                                                           INVOICE NO.                30150
        ATTN: Don Milligan
                                                                           YOUR ORDER NO.


TERMS: DUE AND PAYABLE WHEN RENDERED
IMPORTANT TERMS AND CONDITIONS: Work will be performed by us only upon the terms and conditions set forth
on the reverse of the invoice/ proposal which shall be deemed to have been accepted by the customer upon arrival of the vessel at
our yard, or upon commencement of marine or non-marine work by us at any location.

                                                                                                                      TOTAL


                                         TUG MS JANET
                                       DRYDOCK & REPAIR


1.     DRYDOCK
       Furnish labor, material and equipment to block and haul the vessel. On completion of
       all repairs undock same. Furnish necessary linehandlers to shift the vessel into and
       out of the drydock. (If weather conditions warrant, there could be an additional
       charge for an assist tug.)
                                                                                         $5,500.00
       Placement and removal of ballasting weights. (If necessary for drydocking trim)
                                                                                         No Charge
       Furnish labor equipment and materials to travel to vessel, take offset dimensions of
       bilges to create docking plan for vessel.
                                                                                         $1,280.00
2.   LAYDAYS
     Furnish necessary lay days on drydock to complete all repairs. Lay days begin upon
     entering sill of drydock and end upon departing sill of drydock. There is a charge for
     each day or part thereof.
                                            $650.00 per day x 19 days $12,350.00
3.   SERVICES
   a. Gangway                                                            $500.00
   b. Shore Power Connect & Disconnect                                   $975.00
   c. Shore Power Daily                     $95.00 Per day x 19          $1,805.00
   d. Marine Chemist                        $950.00/ Visit x 2           $1,900.00
   e. Competent Person Report               $95.00/ Report x 6           $570.00
   f. Porta Pot                             $100.00/week x2              $200.00
   g. Crane Service                         $250.00/hr
   h. Fork Service                          $150.00/hr


Note: Marine Chemist and Competent person reports do not include any Gas Freeing
services that may be required to obtain Hot work Certificate.
THE GENERAL SHIP REPAIR CORPORATION                                           Phone: 410/752-7620
              Case
             1449 Key1:20-cv-02503-RDB
                      Highway          Document            1-2 Filed 08/31/20
                                                                            Fax:Page  2 of 9
                                                                                410/752-4650
       Baltimore, Maryland 21230-5191                                         Email: info@generalshiprepair.com
                   U.S.A.
                                                                            PROPOSAL NO. 30150




4.     RUDDERS
       Furnish labor equipment and materials to remove and reinstall ships rudder.
                                                                           Cancelled
5.     PROPELLERS
       Furnish labor equipment and materials to remove and reinstall propellers.
                                    $3,188.00 per Propeller x 2            $6,376.00

6.     TAIL SHAFTS
       Furnish labor equipment and materials to remove and reinstall tailshafts.
                                    $5,388.00 per Shaft x 2                 $10,776.00
       Furnish labor equipment and materials to check bearing clearances prior to shaft
       removal and provide report.
                                    $125.00 per Bearing x 4                 $500.00

7.      BEARINGS
      a. Furnish labor equipment and materials to remove and reinstall stern tube or strut
         bearings (cost of bearing priced below).
                                        $2,680.00 per Bearing x 4            $10,720.00
      b. Furnish labor equipment and material to install piano wire bearing alignment check.
                                        $750 per wire x 2                    $1,500.00
      c. Furnish labor equipment and materials to chock fast bearing in place.
                                        $1,950.00 per bearing x2             $3,900.00

      d. Furnish Cutlass bearings, 7 ½” ID Flanged bearing (part # GLOBE)
                                       $3,174.00 Per bearing x 4          $12,696.00

8.   TAILSHAFT READINGS
   a. Furnish labor equipment and materials to rotate stbd shaft 180 deg and re-measure
      bearing clearances
                                                                           $145.00
   b. Furnish labor equipment and materials to perform tail shaft run out in place and
      provide report.
                                                                           $1,160.00
9.   PRESSURE WASH HULL
   a. Furnish labor equipment and materials to pressure wash hull (to 5000 psi) from Keel
      to waterline).
                                                                           $3,698.00

      b. Furnish labor equipment and materials to UHP blast hull keel to water line to
         remove existing Antifouling coating to prepare surface for new paint.
                                                                            $13,026.00

10.     HULL COATINGS
      a. Furnish labor equipment and materials to apply one (1) spot coat of ship yard
         furnished epoxy pain to areas of hull with bare/uncoated steel.
                                                                             $3,200.00
THE GENERAL SHIP REPAIR CORPORATION                                              Phone: 410/752-7620
              Case
             1449 Key1:20-cv-02503-RDB
                      Highway          Document              1-2 Filed 08/31/20
                                                                              Fax:Page  3 of 9
                                                                                  410/752-4650
       Baltimore, Maryland 21230-5191                                            Email: info@generalshiprepair.com
                   U.S.A.
                                                                               PROPOSAL NO. 30150

      b. Furnish labor equipment and materials to apply one (1) full coat of epoxy and one
         (1) full coat of Ship yard furnished Antifouling paint, from the keel to the waterline,
         including cutting waterline and coating draft marks.
                                                                              $10,481.00

11.    TAILSHAFT REPAIRS
       Furnish labor equipment and materials to weld journal and packing gland locations on
       both shafts, rig into lathe, machine to 7 ½” diameter, match bearing sizes.
                                                                             $30,565.00

12.    PROPELLER NUT
       Furnish labor equipment and materials to machine flat wrench surfaces on to
       currently rounded port propeller nut.
                                                                              $760.00

13.    LINE BORING
       Furnish labor equipment and materials to bore port and stbd strut barrels to allow for
       proper alignment and chockfasting of bearings.
                                                                            $18,425.00

14. KORT NOZZLE TESTING
    Furnish labor equipment and materials to drill and gas free port and stbd kort nozzles.
    Pressure test port and stbd kort nozzles to ensure they are water tight, install plugs
    and close.
                                                                           $1,423.00
15. UT SHOTS
    Furnish labor equipment and materials to perform audio gauging of hull and internals
    per ABS and owners direction and provide report.
                             $10.00 per shot        x 1052                 $10,520.00

16. FUEL TANK CLEANING
    Furnish labor equipment and materials to clean and gas free #1 forward belly tank and
    # 3 port and stbd tanks.
                                                                        $8,365.00
17. ANODES
    Furnish labor equipment and materials to remove existing and install shipyard
    furnished 6”x12”x1 ¼” double strap weld on anodes.
                             $145.00 per anode     X 72                 $10,440.00
    Provide one (1) anode for owner installation in engine room.
                             $40.00                                     $40.00

18. FIBERGLASS TAILSHAFT
    Furnish labor equipment and materials to remove loose and failing fiberglass wrap on
    port tailshaft, prepare and install new fiberglass wrap on shaft.
                                                                        $1,410.00
19. ENGINE ALIGNMENT
    Furnish labor equipment and materials to check engine alignment after undocking and
    provide report.
                                                                        $1,743.00
THE GENERAL SHIP REPAIR CORPORATION                                   Phone: 410/752-7620
              Case
             1449 Key1:20-cv-02503-RDB
                      Highway          Document     1-2 Filed 08/31/20
                                                                     Fax:Page  4 of 9
                                                                         410/752-4650
       Baltimore, Maryland 21230-5191                                 Email: info@generalshiprepair.com
                   U.S.A.
                                                                   PROPOSAL NO. 30150




Total for all work performed………………………………………………………………….                                      $186,949.00

(Materials used to complete this work $14,065.49)



Work Started: 06/28/19
Work Completed: 07/31/19
THE GENERAL SHIP REPAIR CORPORATION                                                        Phone: 410/752-7620
                 Case
                1449 Key1:20-cv-02503-RDB
                         Highway                      Document 1-2 Filed 08/31/20   Page 5 of 9
                                                                               Fax: 410/752-4650
          Baltimore, Maryland 21230-5191                                                    Email: info@generalshiprepair.com
                       U.S.A.


TO:     TUG MS JANET                              AND OWNERS               DATE:                      August 25, 2019
        c/o T. Parker Host
        150 W. Main Street, Suite 1600                                     PROPOSAL NO.               128-19
        Norfolk, VA 23510
                                                                           INVOICE NO.                30162
        ATTN: Don Milligan
                                                                           YOUR ORDER NO.


TERMS: DUE AND PAYABLE WHEN RENDERED
IMPORTANT TERMS AND CONDITIONS: Work will be performed by us only upon the terms and conditions set forth
on the reverse of the invoice/ proposal which shall be deemed to have been accepted by the customer upon arrival of the vessel at
our yard, or upon commencement of marine or non-marine work by us at any location.

                                                                                                                      TOTAL


                                         TUG MS JANET
                                       DRYDOCK & REPAIR


1.     DRYDOCK
       Furnish labor, material and equipment to block and haul the vessel. On completion of
       all repairs undock same. Furnish necessary linehandlers to shift the vessel into and
       out of the drydock. (If weather conditions warrant, there could be an additional
       charge for an assist tug.)
                                                                                         $5,500.00
       Placement and removal of ballasting weights. (If necessary for drydocking trim)
                                                                                         No Charge
2.   LAYDAYS
     Furnish necessary lay days on drydock to complete all repairs. Lay days begin upon
     entering sill of drydock and end upon departing sill of drydock. There is a charge for
     each day or part thereof.
                                            $650.00 per day x 11 days $7,150.00
3.   SERVICES
   a. Gangway                                                            $500.00
   b. Shore Power Connect & Disconnect                                   $975.00
   c. Shore Power Daily                     $95.00 Per day x 11          $1,045.00
   d. Marine Chemist                        $950.00/ Visit x 2           $1,900.00
   e. Competent Person Report               $95.00/ Report x 6           $570.00
   f. Crane Service                         $250.00/hr
   g. Fork Service                          $150.00/hr


4.     PORT SHAFT EVALUATION
       Furnish labor equipment and materials to uncouple shaft from reduction gear, perform
       coupling end run out, Perform coupling end face to face alignment, turn prop shaft
       to establish if bent.
                                                                          $2,093.00
THE GENERAL SHIP REPAIR CORPORATION                                                Phone: 410/752-7620
              Case
             1449 Key1:20-cv-02503-RDB
                      Highway          Document               1-2 Filed 08/31/20
                                                                               Fax:Page  6 of 9
                                                                                   410/752-4650
       Baltimore, Maryland 21230-5191                                              Email: info@generalshiprepair.com
                   U.S.A.
                                                                                PROPOSAL NO. 30162

5.      PORT TAILSHAFT R&R
        Furnish labor equipment and materials to perform the following:
      a. Remove the port tailshaft and rig to a flatbed truck, and reinstall after straightening.
                                       $5,388.00 per shaft x 1                  $5,388.00
      b. Transport to a machine shop and back to GSR
                                                                                $3,748.00
      c. Machine Shop evaluate, straighten and rewrap a portion of the Fiberglass
                                                                                $3,569.00

6.     PROPELLER R&R -
       Furnish labor equipment and materials to remove both port and stbd propeller, load
       on owner’s furnished transport for owner’s repair. Reinstall when complete.
                                      $3,188.00 per propeller x 2          $6,376.00
       Note: Port Propeller delivered by owner to Black Dog Propeller repair Shop, who
       was unable to complete required repairs. Port and Stbd Propellers then delivered by
       owner to Wild Cat Propeller where repairs were completed.

7.     PORT STRUT REPAIR
       Evaluate extent of crack and possible bend. Air arc out crack found at strut shoe
       intersection and reweld.
                                                                           $372.00

8.     PORT PROPULSION ALIGNMENT
       Install a piano wire and check alignment of bearings and packing gland.
                                       $750.00 per wire x 1                $750.00
       Perform reduction gear coupling face run out.
                                                                           $250.00

9.     UT SHOTS
       Furnish labor equipment and materials to perform UT shots in afterpeak as directed
       by owner.
                                    $10 per shot x 10                     $100.00

10.     STEEL WORK
        Furnish labor equipment and materials to complete the following steel repairs:
      a. Crop off port ladder hand rail aft, above and below attachment to second deck and
         renew – 1 ½” pipe approximately 6” each
      b. Crop off and renew flange on t bar stbd side in steering gear lazerrette from frame
         56 to transom approximately 18” long
      c. Crop out and renew broken round bar in port and stbd aft scuppers
      d. Reweld longitudinal support bar on stbd rudder (approximately 6”)
                                                                              $4,470.00

11.     STUFFING BOX
      a. Grind open landing ring.    Knock out and grind out old landing ring.
                                                                             $2,250.00

12.    COUPLING TO GEAR BOX ALIGNMENT CHECK
THE GENERAL SHIP REPAIR CORPORATION                                          Phone: 410/752-7620
              Case
             1449 Key1:20-cv-02503-RDB
                      Highway          Document          1-2 Filed 08/31/20
                                                                          Fax:Page  7 of 9
                                                                              410/752-4650
       Baltimore, Maryland 21230-5191                                        Email: info@generalshiprepair.com
                   U.S.A.
                                                                           PROPOSAL NO. 30162

      Furnish labor equipment and materials to check the face to face run out on the
      propeller/ reduction gear coupling
                                                                           $920.00


13.   SEA TRIAL
      After alignment Sea Trial vessel to check completion of work.
                                                                          $2,090.00

14.   STBD TAIL SHAFT
      Furnish labor equipment and materials to remove packing on stbd tail shaft and install
      new packing.
                                                                         $1,182.00


Total for all work performed………………………………………………………………….                                             $51,198.00

(Materials used to complete this work $5,640.00)



Work Started: 08/12/19
Work Completed: 08/25/19
THE GENERAL SHIP REPAIR CORPORATION                                                        Phone: 410/752-7620
                 Case
                1449 Key1:20-cv-02503-RDB
                         Highway                      Document 1-2 Filed 08/31/20   Page 8 of 9
                                                                               Fax: 410/752-4650
          Baltimore, Maryland 21230-5191                                                    Email: info@generalshiprepair.com
                       U.S.A.


TO:      TUG MS JANET                             AND OWNERS               DATE:                      September 10, 2019
         c/o T. Parker Host
         150 W. Main Street, Suite 1600                                    PROPOSAL NO.               128-19
         Norfolk, VA 23510
                                                                           INVOICE NO.                30167
         ATTN: Don Milligan
                                                                           YOUR ORDER NO.


TERMS: DUE AND PAYABLE WHEN RENDERED
IMPORTANT TERMS AND CONDITIONS: Work will be performed by us only upon the terms and conditions set forth
on the reverse of the invoice/ proposal which shall be deemed to have been accepted by the customer upon arrival of the vessel at
our yard, or upon commencement of marine or non-marine work by us at any location.

                                                                                                                      TOTAL


                                         TUG MS JANET
                                       DRYDOCK & REPAIR


1.     DRYDOCK
       Furnish labor, material and equipment to block and haul the vessel. On completion of
       all repairs undock same. Furnish necessary linehandlers to shift the vessel into and
       out of the drydock. (If weather conditions warrant, there could be an additional
       charge for an assist tug.)
                                                                                         $5,500.00
       Placement and removal of ballasting weights. (If necessary for drydocking trim)
                                                                                         No Charge
2.     LAYDAYS
       Furnish necessary lay days on drydock to complete all repairs. Lay days begin upon
       entering sill of drydock and end upon departing sill of drydock. There is a charge for
       each day or part thereof.
                                              $650.00 per day x 12 days $7,800.00

3.      SERVICES
      a. Gangway                                                                         $500.00
      b. Shore Power Connect & Disconnect                                                $975.00
      c. Shore Power Daily                           $95.00 Per day x 12                 $1,140.00
      d. Marine Chemist                              $950.00/ Visit x 1                  $950.00
      e. Competent Person Report                     $95.00/ Report x 2                  $190.00
      f. Crane Service                               $250.00/hr
      g. Fork Service                                $150.00/hr


4.      PORT PROPULSION SYSTEM MEASUREMENTS
        Furnish labor equipment and materials to form the following:
      a. Take bearing clearance readings, strut, fore and aft, stern tube aft
                                                $125.00 per bearing x 4                  $500.00
      b. Face to face run out at coupling and reduction gear
                                                                                         $1,510.00
THE GENERAL SHIP REPAIR CORPORATION                                             Phone: 410/752-7620
              Case
             1449 Key1:20-cv-02503-RDB
                      Highway          Document            1-2 Filed 08/31/20
                                                                            Fax:Page  9 of 9
                                                                                410/752-4650
       Baltimore, Maryland 21230-5191                                           Email: info@generalshiprepair.com
                   U.S.A.
                                                                             PROPOSAL NO. 30167



      c. In place run out on propeller taper
                                                                             $250.00

5.     PORT TAILSHAFT R&R
       Remove the port tailshaft and rig to GSR lathe for evaluation. Fabricate support
       chocks and load on deck of vessel as directed. Owner to lash in place as necessary.
                                                                            $4,800.00

6.     PROPELLER R&R -
       Furnish labor equipment and materials to remove port propeller, and rig to pallet and
       off dock. Load on deck of vessel as directed. Owner to lash in place as necessary.
                                                                           $2,800.00

7.      PORT PROPULSION ALIGNMENT
        Furnish labor equipment and materials to perform the following:
      a. Furnish laser alignment sub contractor to confirm owner’s alignment contractor
         findings.
                                                                           $12,297.00
      b. Furnish foundation to mount laser alignment equipment in engine room aft of
         engine.
                                                                           $1,520.00

8.     PORT SHAFT RUN OUT
       Furnish labor equipment and materials to rig port tail shaft into lathe and perform run
       out to determine if shaft is true.
                                                                               $2,383.00

9.     NDT TESTING OF PORT SHAFT
       Furnish labor equipment and materials to perform Non destructive testing on the port
       tail shaft to look for any potential damage.
                                                                          $2,350.00

10.    BLANK OFF PORT STERN TUBE
       Furnish labor equipment and materials to fabricate a blank for the port stern
       tube/stuffing box.
                                                                            $1,348.00


Total for all work performed………………………………………………………………….                                                $46,813.00

(Materials used to complete this work $1,584.00)



Work Started: 08/27/19
Work Completed: 09/10/19
